IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0987-09


RICHARD LYNN WINFREY, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE ELEVENTH COURT OF APPEALS

SAN JACINTO COUNTY



 Cochran, J., filed a concurring opinion, in which Womack, Johnson and
Holcomb, JJ., joined.

OPINION


	Appellant did not object at trial to Deputy Pikett's "dog scent line-up" testimony. 
Therefore, neither the court of appeals nor this Court has had an occasion to review or
determine the admissibility of that evidence under either Kelly v. State (1) or Nenno v. State. (2) 
But, as the majority holds, even if Deputy Pikett's testimony concerning the "dog scent line-up" was properly admissible under Rule 702, the evidence is still legally insufficient to
support appellant's conviction.
	With that understanding, I join the majority opinion.

Filed: September 22, 2010
Publish
1.  824 S.W.2d 568 (Tex. Crim. App. 1992) (setting out standards for the admissibility of
scientific expert testimony under Tex. R. Evid. 702).
2.  970 S.W.2d 549 (Tex. Crim. App. 1998) (setting out standards for the admissibility of
non-scientific expert testimony under Tex. R. Evid. 702).